         Case 2:20-cv-00124-MJH Document 15 Filed 07/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FRANK KRASTMAN,                                      CIVIL DIVISION

                       Plaintiff,                    Case No. 2:20-cv-00124

               v.

K&L GATES LLP,

       Defendant.

   STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT TO RULE 41(a)

       The plaintiff and the defendant, by their respective attorneys, stipulate and agree that,

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the complaint and this

action are dismissed with prejudice, without any award of fees and costs by the Court.

/s/ Michael J. Bruzzese                     /s/ Michael Pavlick
2315 Koppers Building                       K&L Gates LLP
436 Seventh Avenue                          210 Sixth Avenue
Pittsburgh, PA 15219                        Pittsburgh, PA 15222

Counsel for the plaintiff                   Counsel for the defendant



                                            ORDER

       AND NOW, this _______ day of __________________ 2020, the foregoing Stipulation

is approved as an Order of the Court.

                                                    BY THE COURT:



                                                    Marilyn J. Horan
                                                    United States District Court Judge
